Citation Nr: 0918976	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  In a May 2007 decision, 
the Board reopened and remanded this previously denied claim 
for further evidentiary and procedural development.  As 
discussed below, the Board finds that there was not 
substantial compliance with its remand; thus, it may not 
proceed with a decision at this time.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2007; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was provided a VA examination in January 2009 
with respect to his right knee claim on appeal.  The 
examination report shows that following an interview and 
examination of the Veteran, the examiner diagnosed him with 
chondromalacia of the right knee.  Thereafter, the claims 
file was reviewed; in reviewing the service treatment 
records, the examiner noted that the Veteran was seen in 1996 
for multiple complaints of "right knee pain, swelling, 
limited range of motion and rigth [sic] proximal tibial 
pain."  Post-service, the examiner noted "numerous visits" 
at the VA Medical Center (MC) in Oklahoma City without right 
knee complaints until a right knee injury in 2002.  Based on 
a finding that "[t]he medical records do not indicate that 
the [V]eteran continued to have knee symptoms after 1996, 
until his civilian injury in 2002," it was the examiner's 
opinion that right knee chondromalacia is less likely as not 
etiologically related to the Veteran's military service.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  A medical opinion is adequate when it is based upon 
consideration of a veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail.  Id.  See also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the relevant inquiry when assessing the 
probative value of a medical opinion is whether the opinion 
reflects application of medical principles to an accurate and 
complete medical history).  

In the present case, the Board is of the opinion that the 
January 2009 VA examination and opinion are inadequate.  In 
this regard, the opinion provided by the examiner is based on 
an inaccurate medical history of the Veteran's right knee.  
More specifically, the record contains evidence of right knee 
problems between his initial in-service complaints in 1996 
and the 2002 post-service injury.  First, the Veteran 
complained of continued right knee problems at separation.  
See Branch Clinic Report of Medical Assessment dated August 
28, 1998.  Post-service, at a May 1999 mental health 
examination, he reported that he still had knee problems from 
when he was in service.  Finally, the Veteran himself has 
provided lay testimony that he has experienced right knee 
problems during and since service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  

The January 2009 VA examination report makes no mention of 
these subjective complaints of knee problems in both the 
medical and lay record; thus, it appears that they were not 
considered in the opinion provided.  Under these 
circumstances, the January 2009 VA examination and opinion 
are not adequate, and the Board must return this appeal to 
the agency of original jurisdiction to obtain a new 
examination and opinion that is based on an accurate medical 
history.  See Barr, 21 at 311.  

The Board notes that it considered whether a remand was 
necessary in light of the February 2007 private medical 
opinion relating recurrent subluxation of the right patellar 
to service.  However, this private opinion is also based on a 
false history of the Veteran's right knee.  In this regard, 
the private physician notes that the Veteran reported a 
history of in-service right knee dislocation; yet, there is 
no competent evidence of a right knee dislocation in the 
Veteran's service treatment records.  Moreover, the Veteran, 
as a lay person, is not competent to provide lay evidence to 
establish such injury.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the Board is faced with a record containing competent 
evidence of a current right knee disorder (chondromalacia 
with recurrent subluxation), in-service right knee problems 
without a diagnosis, and continued complaints of right knee 
problems post-service which are dated prior to a 2002 right 
knee injury.  There is also two medical opinions of record 
which are based on inaccurate medical histories of the 
Veteran's in-service and/or post-service complaints; thus, 
they lack probative value.  Absent competent evidence of 
chondromalacia or recurrent subluxation during service, the 
Board finds that additional medical evidence is therefore 
needed to determine whether the Veteran's current right knee 
disorder is etiologically related to his in-service 
complaints of right knee pain.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As such, another remand is needed to 
obtain an adequate medical opinion.  

Finally, the January 2009 VA examiner indicated that the 
Veteran was seen at the Oklahoma City VAMC numerous times 
prior to 2002.  The record contains treatment records from 
the Oklahoma City VAMC dating back to January 2002.  Thus, it 
appears that the January 2009 VA examiner reviewed VA 
treatment records that were not contained in the claims file.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the AOJ should obtain any outstanding VA 
treatment records from this facility dated prior to 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Oklahoma VAMC for the period from 
August 1998 through December 2001.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

2.  After any outstanding treatment 
records have been associated with the 
claims file, schedule the Veteran for a VA 
orthopedic examination to ascertain the 
existence and etiology of any current 
right knee disorder, including 
chondromalacia with recurrent subluxation.  
The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
Veteran has any current right knee 
disorder(s) and provide a diagnosis.  The 
examiner should also provide an opinion as 
to whether it is more likely (greater than 
a 50 percent probability), less likely 
(less than a 50 percent probability), or 
as likely as not (50 percent probability) 
that any current right knee disorder is 
etiologically related to the Veteran's 
active military service, to include any 
in-service right knee injury or 
complaints.  The examiner should address 
any lay assertions of continuity of right 
knee problems since service in providing 
an opinion.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




